MEMORANDUM DECISION
Relator, Michael Shipman, has filed this original action requesting this court to issue a write of mandamus ordering respondent Industrial Commission of Ohio to vacate its order denying his application for additional compensation due to a violation of a specific safety requirement and to issue an order granting such compensation.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals. The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court deny relator's request for a writ of mandamus. No objections have been filed to that decision.
As there have been no objections filed to the magistrate's decision, and as it contains no error of law or other defect on its face, and based on an independent review of the file, this court adopts the magistrate's decision.
Relator's request for a writ of mandamus is denied.
Writ of mandamus denied.
BOWMAN and KENNEDY, JJ., concur.